PER CURIAM.
By this appeal, the appellant (defendant in the trial court) seeks review of an order setting aside a jury verdict in favor of the plaintiff, and granting a new trial on all the issues.
The trial judge having granted a new trial, it is incumbent upon the appellant to make a stronger showing to upset such an order than one which denied a new trial. See: Cloud v. Fallis, Fla.1959, 110 So.2d 669; Simpson v. Clay, Fla.App.1962, 139 So. 2d 494. The trial judge, in his order granting the new trial, stated that the verdict was arrived at without regard to the evidence and through either misunderstanding, bias, prejudice or passion.
Upon an examination of the record in its entirety [although we might have had a different view as a trial judge] we do not find sufficient abuse of discretion to warrant a reversal of his order and, therefore, same is hereby affirmed. See: Austria v. Donovan, Fla.App.1964, 169 So.2d 377.
Affirmed.